DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Application filed on 03/04/2020.
	Currently, claims 1-20 are examined as below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statements (IDS) filed on 03/04/2020, 10/14/2020 and 06/09/2021. The IDS have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 is indefinite, because the limitation “each of the plurality of third grooves corresponds to the blue pixel region” renders the claim indefinite. The limitation “the blue pixel region” was not mentioned before. There is insufficient antecedent basis.
Note the dependent claim 11 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-8 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0003870 A1 to Wu et al. (“Wu”).

    PNG
    media_image1.png
    296
    555
    media_image1.png
    Greyscale

	Regarding independent claim 1, Wu in Fig. 2 teaches a light conversion substrate 12 (¶ 32, color conversion film 12), comprising:
a substrate 120 (¶ 33, substrate 120) having a first surface 1200 (¶ 34, first surface 1200) and a second surface 1202 (¶ 34, second surface 1202) arranged opposite to each other (Fig. 2), a plurality of first grooves 1220 (¶ 35, first indentations 1220) defined on the first surface 1200 of the substrate 120, and a plurality of second grooves 1222 (¶ 35, second indentations 1222) defined, on the second surface 1202 of the substrate 120 (Fig. 2); the plurality of first grooves 1220 and the plurality of second grooves 1222 being arranged alternately (Fig. 2);
a first light conversion body 1240 (¶ 38, red quantum dot block 1240 converting blue light to red light) arranged in each of the plurality of first grooves 1220; and 
a second light conversion body 1242 (¶ 38, green quantum dot block 1242 converting blue light to green light) arranged in each of the plurality of second grooves 1222.
Regarding claim 2, Wu in Fig. 2 further teaches a first sealing layer 125 (¶ 39, passivation layer 125 to seal the quantum dot blocks 124 including 1240) arranged on at least one of the 
a second sealing layer 125 (¶ 39, another passivation layer 125 to seal the quantum dot blocks 124 including 1242) arranged on at least one of the plurality of second grooves 1222 to seal the second light conversion body 1242 in the at least one of the plurality of second grooves 1222.
Regarding claim 4, Wu in Fig. 2 further teaches a plurality of pixel regions 101-103 (¶ 32, first sub-pixel 101, second sub-pixel 102 & third sub-pixel 103, in which a sub-pixel is a pixel region) arranged in an array is defined on the substrate 120 (Fig. 2); and each of the plurality of first grooves 1220 and each of the plurality of second grooves 1222 respectively correspond to one of the plurality of pixel regions 101-102.
Regarding claim 5, Wu in Fig. 2 further teaches the plurality of pixel regions 101-103 comprises a red pixel region 101 (¶ 34, first sub-pixel 101 emits a red light), a green pixel region 102 (¶ 34, second sub-pixel 102 emits a green light), and a blue pixel region 103 (¶ 34, third sub-pixel 103 emits a blue light) arranged periodically;
each of the plurality of first grooves 1220 is arranged, corresponding to the red pixel region 101 (Fig. 2 & ¶ 35), and the first light conversion body 1240 is a red light quantum dot 1240 (¶ 38, red quantum dot block 1240); and each of the plurality of second grooves 1222 arranged corresponding to the green pixel region 102 (Fig. 2 & ¶ 35), and the second light conversion body 1242 is a green light quantum dot 1242 (¶ 38, green quantum dot block 1242).
Regarding claim 6, Wu in Fig. 2 further teaches a portion of the substrate 120 corresponding to the blue pixel region 103 is a flat structure (Fig. 2).
Regarding claim 7, Wu in Fig. 2 further teaches the plurality of pixel regions 101-103 comprises a red pixel region 101 (¶ 34, first sub-pixel 101 emits a red light), a first green pixel region 102 (¶ 34, second sub-pixel 102 emits a green light), a blue pixel region 103 (¶ 34, third sub-pixel 103 emits a blue light), and a second green pixel region 102 (Fig. 2 & ¶ 34, another second sub-pixel 102 emits a green light) arranged periodically;
each of the plurality of first grooves 1220 is arranged corresponding to the red pixel region 101 (Fig. 2 & ¶ 35), and the first light conversion body 1240 is a red light quantum dot 1240 (¶ 38, red quantum dot block 1240); and each of the plurality of second grooves 1222 is arranged corresponding to the first and second green pixel regions 102 (Fig. 2 & ¶ 35), and the second light conversion body 1242 is a green light quantum dot 1242 (¶ 38, green quantum dot block 1242).
Regarding claim 8, Wu in Fig. 2 further teaches a portion of the substrate 120 corresponding to the blue pixel region 103 is a flat structure (Fig. 2).
Regarding independent claim 17, Wu in Fig. 2 teaches a display panel 1 (¶ 32, display panel 1) comprising a light emitting substrate 10 (¶ 32, backlight module 10 is an OLED array for emitting a blue backlight) and a light conversion substrate 12 (¶ 32, color conversion film 12); wherein the light emitting substrate 10 is arranged on a side of the light conversion substrate 12 (Fig. 2), and the light conversion substrate 12 comprises:
a substrate 120 (¶ 33, substrate 120) having a first surface 1200 (¶ 34, first surface 1200) and a second surface 1202 (¶ 34, second surface 1202) arranged opposite to each other 
a first light conversion body 1240 (¶ 38, red quantum dot block 1240 converting blue light to red light) arranged in each of the plurality of first grooves 1220; and 
a second light conversion body 1242 (¶ 38, green quantum dot block 1242 converting blue light to green light) arranged each of in the plurality of second grooves 1222.
Regarding claim 18, Wu in Fig. 2 further teaches the light emitting substrate 10 is a blue light emitting substrate 10 (¶ 32, backlight module 10 is an OLED array for emitting a blue backlight).
Regarding independent claim 19, Wu in Figs. 2 and 4-13 teaches a manufacturing method of a light conversion substrate 12 (¶ 32, color conversion film 12) comprising:
providing a substrate 120 (Fig. 5 & ¶ 33, substrate 120) having a first surface 1200 (¶ 34, first surface 1200) and a second surface 1202 (¶ 34, second surface 1202) arranged opposite to each other (Fig. 5);
processing the first surface 1200 of the substrate 120 to form a plurality of first grooves 1220 (Figs. 6-8 & ¶ 54, first indentations 1220); 
processing the second surface 1202 of the substrate 120 to form a plurality of second grooves 1222 (Figs. 6-7, 11 & ¶ 57, second indentations 1222); wherein the plurality of first 
filling a first light conversion body 1240 (Fig. 9 & ¶ 55, red quantum dot block 1240) in each of the plurality of first grooves 1220; 
sealing a first sealing layer 125 (Fig. 10 & ¶ 56, passivation layer 125) on the first surface 1200 of the substrate 120 to seal the first light conversion body 1240 in the each of the plurality of first grooves 1220;
filling a second light conversion body 1242 (Fig. 12 & ¶ 58, green quantum dot block 1242) in each of the plurality of second grooves 1222; 
sealing a second sealing layer 125 (Fig. 13 & ¶ 59, another passivation layer 125) on the second surface 1202 of the substrate 120 to seal the second light conversion body 1242 in the each of the plurality of second grooves 1222.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu.
Regarding claim 15, Wu in Fig. 2 teaches each of groove openings 1220, 1222 (¶ 35, first and second indentations 1220, 1222) corresponding to one of the plurality of first grooves 1220 and one of the plurality of second grooves 1222 is a rectangle shape (see Fig. 2), and a side length of the rectangle shape is no less than one micrometer and no more than three hundred micrometers (¶ 36), which overlaps the claimed range of 1µm - 100µm. 
“In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the side length of the rectangle shape of no less than one micrometer and no more than three hundred micrometers taught by Wu overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
However, Wu does not explicitly disclose each of the plurality of first grooves and each of the plurality of second grooves are both a cube shape.
There are four known options of shapes that the first grooves and the second grooves can be formed into:  (1) forming the first and second grooves in a circular shape (2) forming the first and second grooves in a rectangular shape (3) forming the first and second grooves in a polygonal shape (4) forming the first and second grooves in a cube shape. With either option of (1)-(4), the first and second grooves are formed. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill to try forming the first and second grooves in a cube shape as an obvious matter of design choice between four known options as described above with a reasonable expectation of success of providing first and second grooves in a substrate (see In re Kubin, 561 F.3d 1351 (Fed. Cir. 2009) as to why it would have been obvious for one of ordinary skill in the art to pursue known options from a finite number of known options with a reasonable expectation of success of arriving at a result in light of the teachings of the prior art).  
Regarding claim 16, Wu in Fig. 2 teaches a side length of the rectangle shape is no less than one micrometer and no more than three hundred micrometers (¶ 36), which overlaps the claimed range of 50µm. 
“In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the side length of the rectangle shape of no less than one micrometer and no more than three hundred micrometers taught by Wu overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claims 3, 9, 12-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
	Claim 3 would be allowable, because the prior art of record, including Wu, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 3, wherein the first sealing layer is arranged, in the at least one of the plurality of first grooves, and a surface of the first sealing layer away from the first light conversion body is aligned with the first surface of the substrate; and/or the second sealing layer is arranged in the at least one of the plurality of second grooves, and a surface-of the second sealing layer away from the second light conversion body is aligned with the second surface of the substrate.
	Claim 9 would be allowable, because the prior art of record, including Wu, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in wherein a plurality of third grooves is further defined on the first surface of the substrate; each of the plurality of third grooves is arranged corresponding to one of the plurality of pixel regions; at least one of the plurality of pixel regions is located between one of the plurality of first grooves and adjacent one of the plurality of third grooves; and the light conversion substrate further comprises a third light conversion body arranged in each of the plurality of third grooves.
	Claim 12 would be allowable, because the prior art of record, including Wu, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 12, wherein a plurality of third grooves is further defined on the second surface of the substrate; each of the plurality of third grooves is arranged corresponding to one of the plurality of pixel regions; at least one of the plurality of pixel regions is located between one of the plurality of first grooves and adjacent one of the plurality of third grooves; and the light conversion substrate further comprises a third light conversion body arranged in each of the plurality of third grooves.
	Claim 13-14 would be allowable, because they depend from the allowable claim 12.
Claim 20 would be allowable, because the prior art of record, including Wu, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 20, thinning the first sealing layer; and thinning the second sealing layer.
Claims 10-11 are rejected.
Claims 10-11 would be allowable if (i) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to 
	Claim 10 would be allowable, because the prior art of record, including Wu, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 10, wherein the plurality of pixel regions comprises a red pixel region, a green pixel region, a blue pixel region, and a white pixel region arranged periodically; each of the plurality of first grooves corresponds to the red pixel region, and the first light conversion body is a red light quantum dot; each of the plurality of second grooves corresponds to the green pixel region, and the second light conversion body is a green light quantum dot; and each of the plurality of third grooves corresponds to the blue pixel region, and the third light conversion body is a blue light quantum dot.
	Claim 11 would be allowable, because claim 11 depends from the allowable claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/M.L./Examiner, Art Unit 2895    

/JAY C CHANG/Primary Examiner, Art Unit 2895